Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (US 2012/0240183) in view of Batchu (US 2015/0282041)

Regarding Claim 1,

Sinha (US 2012/0240183) teaches a non-transitory computer readable medium storing computer executable instructions, and in response to execution by the processor in a cloud node, the computer-executable instructions cause a processor to perform the steps of: 
receiving Mobile Device Management (MDM) data from a central authority, wherein the MDM data includes policy metadata specifying MDM functions for mobile devices associated with users of an enterprise (Paragraph [0064] teaches MDM policies, which specify functions for devices of an intranet, are defined in a Central Authority and then pushed out to cloud nodes); 
communicating to an application on a mobile device associated with a user, via a tunnel, (Paragraph [0087]) teaches a VPN between mobile device and the cloud system) 
and providing the MDM data to the mobile device associated with the use via the tunnel. (Paragraph [0068] teaches cloud node utilizes activesync account to provide MDM of the mobile device)  
Sinha does not explicitly teach wherein the application is configured for service discovery and connectivity;
Batchu (US 2015/0282041) teaches wherein the application is configured for service discovery and connectivity (Paragraph [0024, 0027] teaches service discovery (cloud services) and connectivity)

It would have been obvious to one of ordinary skill in the art to modify the MDM method of Sinha to include an application for service discovery and connectivity

The motivation is to allow policy to splice different types of traffic (Paragraph [0024] of Batchu)

Regarding Claim 2,

Sinha and Batchu teaches the non-transitory computer readable medium of claim 1. Sinha teaches wherein the steps further include: receiving an update to the MDM data from the central authority; and one of instantly communicating the update to the mobile device and communicating the update to the mobile device based on a schedule (Paragraph [0064] teaches updates from the Central Authority are pushed out on-demand).

Regarding Claim 4,

Sinha and Batchu teaches the non-transitory computer readable medium of claim 1. Sinha teaches wherein the providing is via an encrypted control channel (Paragraph [0087]) teaches a VPN between mobile device and the cloud system)

Regarding Claim 5,

Sinha and Batchu teaches the non-transitory computer readable medium of claim 1. Sinha teaches wherein the MDM data specifies any of password configuration, screen lock, remote wipe, enable/disable features, allowed/disallowed applications, deletion of applications, and installation of applications (Paragraph [0064] remote wipe).

Regarding Claim 6,


Sinha and Batchu teaches the non-transitory computer readable medium of claim 1. Sinha teaches wherein wherein the steps further include: authenticating the user into the one or more cloud services via the tunnel (Paragraph [0068]).

Regarding Claim 7,

Sinha and Batchu teaches the non-transitory computer readable medium of claim 1. Sinha teaches wherein the application on the mobile device is configured to forward traffic via the tunnel, through the cloud node (Paragraph [0063] teaches forwarding web traffic)(Paragraph [0084] teaches a VPN tunnel).

Regarding Claims 8-9, 11-14,

Claims 8-9, 11-14 are similar in scope to Claims 1-2, 4-7 and are rejected for a similar rationale.

Regarding Claims 15-16, 18-20

Claims 15-16, 18-20 are similar in scope to Claims 1-2, 4-6 and are rejected for a similar rationale.

Claims 3, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (US 2012/0240183) in view of Batchu (US 2015/0282041) further in view of Kiester (US 2019/0182250)

Regarding Claim 3,

Sinha and Batchu teaches the non-transitory computer readable medium of claim 1, but does not explicitly teach wherein the providing is via a custom Hypertext Transfer Protocol (HTTP) header with encrypted payload
Kiester (US 2019/0182250) teaches a custom Hypertext Transfer Protocol (HTTP) header with encrypted payload (Paragraph [0037] teaches an encrypted payload of an HTTP request is encrypted)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sinha and Batchu with the custom header and encrypted payload of Kiester
The motivation is to enable security application to authenticate without acting as a man-in-the middle (Paragraph [0037] Kiester)

Regarding Claim 10, 17

Claim 10 is similar in scope to Claim 3 and is rejected for a similar rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRIS C WANG/Primary Examiner, Art Unit 2439